 1 THE O’MARA LAW FIRM, P.C.
   DAVID C. O’MARA
 2 NEVADA BAR NO. 8599
   311 East Liberty St.
 3 Reno, Nevada 89501
   Tel.: (775) 323-1321
 4 Email: david@omaralaw.net

 5 GLOBAL LEGAL LAW FIRM
   R. MICHAEL GHILEZAN
 6 (Admitted Pro Hac Vice)
   380 Stevens Ave., Ste. 311
 7 Solana Beach, CA 92075
   Tel.: (888) 846-8901
 8 Fax: (888) 846-8902
   Email: mghilezan@attorneygl.com
 9
   Counsel for Weyland Tech, Inc.
10
                                UNITED STATES DISTRICT COURT
11
                                       DISTRICT OF NEVADA
12
   NEVADA AGENCY AND TRANSFER                       )
13 COMPANY, a Nevada corporation,                   )
                                                    )
14                  Interpleader-Plaintiff,         )
                                                    ) Case No. 3:18-cv-00492-MMD-CBC
15          vs.                                     )
                                                    )
16 WEYLAND TECH, INC., a Delaware                   )
   corporation; RAMASAMY RAVINDRAN,                 )
17 an individual and a citizen of the nation of the )
   Republic of Singapore; and DOES 1                ) STIPULATION TO EXTEND BRIEFING
18 through 10.                                      ) DEADLINES ON MOTION TO DISMISS
                                                    )             (ECF Nos. 26 & 27)
19                  Interpleader-Defendants.        )
                                                    )             (FIRST REQUEST)
20 WEYLAND TECH, INC., a Delaware                   )
   corporation,                                     )
21                                                  )
                    Cross-Complainants,             )
22                                                  )
            vs.                                     )
23                                                  )
   RAMASAMY RAVINDRAN, an individual                )
24 and a citizen of the nation of the Republic of   )
   Singapore; and DOES 1 through 10,                )
25                                                  )
                    Cross-Defendants.               )
26                                                  )

27

28


                                            1
 1          NEVADA AGENCY AND TRANSFER COMPANY, WEYLAND TECH, INC. and

 2 RAMASAMY RAVINDRAN, by and through their respective counsel, stipulate to extend the

 3 deadline for Nevada Agency and Transfer Company and Weyland Tech, Inc., to file responses to

 4 Ramasamy Ravindran’s Motion to (I) Dismiss Nevada Agency and Transfer Company’s

 5 Complaint For Interpleader, OR (II) Defer to the Litigation Pending in the High Court of

 6 Singapore (ECF No. 26) and Ramasamy Ravindran’s Motion to (I) Dismiss Weyland Tech,

 7 Inc.’S Cross-Complaint; OR (II) Defer to the Litigation Pending in the High Court of Singapore

 8 (ECF No. 27) filed on Friday, January 25, 2019.

 9          Nevada Agency and Transfer Company shall have until Monday, February 25, 2019, to

10 file its response to Ramasay Ravindran’s Motion to Dismiss Nevada Agency and Transfer

11 Company’s Complaint for Interpleader or Defer to the Litigation Pending in the High Court of

12 Singapore (ECF No. 26).

13          Weyland Tech Inc. shall have until Monday, February 25, 2019, to file its response to

14 Ramasay’s Ravindran’s Motion to Dismiss Weyland Tech Inc.’s Cross-Complaint or Defer to

15 the Litigation Pending the High Court of Singapore (ECF. No. 27).

16          Ramasay Ravindran shall have until March 11, 2019 to file reply briefs in support of his

17 pending motions. (ECF 26 & 27).

18          This is the first requested extension of these deadlines by stipulation. The parties request

19 these extensions as Weyland Tech’s counsel is out of the country for at least two (2) weeks and

20 to ensure sufficient time to fully brief the issues for the Court.

21          IT IS SO STIUPULATED
22 DATED: February 8, 2019                            THE O’MARA LAW FIRM, P.C.

23                                                                  /s/ David C. O’Mara
                                                                DAVID C. O’MARA, ESQ
24
                                                      311 East Liberty St.
25                                                    Reno, Nevada 89501
                                                      Tel.: (775) 323-1321
26                                                    Fax: (775) 323-4082
                                                      Counsel for Weyland Tech, Inc.
27

28                                 [additional counsel on following page]


                                                      2
 1                                GLOBAL LEGAL LAW FIRM
                                  R. Michael Ghilezan, Esq.
 2                                380 Stevens Ave., Ste. 311
                                  Solana Beach, CA 92075
 3                                Tel.: (888) 846-8901
                                  Fax: (888) 846-8902
 4                                mghilezan@attorneygl.com

 5                                Counsel for Weyland Tech, Inc.

 6 DATED: February 8, 2019        HOLLAND AND HART, LLP.

 7                                              /s/ Jon T. Pearson
                                               BRYCE KUNIMOTO
 8
                                  J. Stephen Peek
 9                                Jon T. Pearson
                                  9555 Hillwood Drive, 2nd Floor
10                                Las Vegas, Nevada 89431
11                                Attorneys for Ramasay Ravindran
12 DATED: February 8, 2019        ROBISON, SHARP, SULLIVAN & BRUST
13                                              /s/ Alexander Walker
                                                  CLAY P. BRUST
14
                                  71 Washington Street
15                                Reno, Nevada 89503
                                  Tel.: (775) 329-3151
16                                Email: cbrust@rssblaw.com
17                               ALEXANDER H. WALKER III
                                 50 West Liberty Street, Suite 880
18                               Reno, Nevada 89501
19                                Attorneys for NATCO
20

21 ORDER GRANTING STIPLATION TO EXTEND TIME TO RESPONDE TO MOTIONS
                       TO DISMISS (ECF NO. 26 & 27)
22
   IT IS SO ORDERED
23

24 DATED: February ____,
                    11 2019

25
                                       UNITED STATES DISTRICT JUDGE
26

27

28


                                  3
